DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Amendment filed 05/09/2022.
Claims 21, 26, 31, 35, 39 and 40 have been amended, and claims 1-20, 22, 23, 30, 32 and 38 were previously canceled.  Currently, claims 21, 24-29, 31, 33-37, 39 and 40 are pending.

Remarks

Amendment to Specification filed 05/09/2022 has been accepted and entered.  As a result, the objection to Specification has been withdrawn.

Amendments to claims are effective to overcome the claim objections and the 112(b) rejections presented in the previous Office action.  Therefore, the previous claim objections and the previous 112(b) rejection have been withdrawn.

Applicant’s arguments, see Remarks, pages 10-11, filed 05/09/2022, with respect to independent claims 21, 35 and 40 have been fully considered and are persuasive.  In addition, in view of further search and consideration, the prior art rejection of claims 21, 24-29, 31, 33-37, 39 and 40 has been withdrawn. 

Claims 21, 24-29, 31, 33-37, 39 and 40 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The present invention is directed to a method/system for selecting a sampling technique for generating training data from a dataset based on metadata value associated with the dataset, which include receiving a first dataset, calculating a first metadata value for the first dataset, and selecting a selected sampling technique associated with a selected dataset which has a metadata value matching the first metadata value, wherein the selected dataset is one of a plurality of datasets stored in a database and each dataset of the plurality of datasets is associated with a metadata value, a sampling technique and a performance value.
 
The closest prior art of record, Morais et al. (“A Meta-Learning Method to Select Under-Sampling Algorithms for Imbalanced Data Sets”, 2016) teaches a method for selecting under-sampling algorithms/techniques for an imbalanced dataset based on metadata generated and associated with candidate under-sampling algorithms/techniques and datasets previously used (see Abstract,  Fig. 1 and section “Generation of meta-data” in pages 386-387), wherein metadata include performance data/metrics (e.g., accuracy, area under the ROC curve, specificity, etc.) of a classifier/model, and a proper set of meta-feature (i.e., data set characteristics) (see the second column of page 387, Table I and Table II, and Conclusions section).

Another close prior art of record, Lin et al. (U.S. Patent No. 8,843,427) teaches a method/system that trains a plurality of predictive models to serve prediction requests over the network (see [column 4, lines 32-51]).  The system further include a method for selecting optimal filter combination to apply to a received training dataset, which comprise specifying an association between a training data set and the combination of filters associated with the most accurate predictive model by specifying an association between the combination of filters and the one or more characteristics of the training data set, when a second training data set having a similar characteristic as the training data set is received, the combination of filters associated with the training data set are selected to apply to the second training data set (see Abstract, [column 1, lines 48-67], [column 3, lines 49-62], [column 15, lines 23-60]).
 
However, Morais et al. and/or Lin et al. fails to anticipate or render obvious the recited features of the metadata value is a weighted average of a standard deviation, an average and a median of the labeled data points of the respective dataset, AND the selected sampling technique is a combination of Random Under-Sampling of the first class of data points by discarding a plurality of the labeled data points of the first class and Modified Synthetic Minority Over-Sampling the second class of data points by multiplying a plurality of labeled data points of the second class, as similarly presented in independent claims 21, 35 and 40.  
 
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 24-29, 31, 33, 34, 36, 37 and 39 being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



















Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164